                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

IN RE:                                                                CASE NO: 3:19-bk-04188
JAMES DWIGHT HOLLAND,                                                 CHAPTER: 12
          Debtor.                                                     JUDGE: Marian F. Harrison

        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

        Pursuant to bankruptcy rule 2002, please take notice that the undersigned is appearing for the
following party in the above bankruptcy case: John M. Ray

        John Ray is a creditor and is a party in interest in this case. Pursuant to Federal Bankruptcy
Rule 2002, the undersigned, on behalf of said creditor, hereby requests that all notices given or required
to be given in this case, and all papers served in this case, be given to and served upon the undersigned
at the office address and telephone number set forth below.

        Dated this 15th day of July 2019.

                                                Respectfully submitted,

                                                /s/ Robert Evans Lee
                                                ROBERT EVANS LEE, #5629
                                                Attorney for John Ray
                                                & Garden Center, Inc.
                                                Lee & Lee Attorneys, P.C.
                                                109 East Gay Street
                                                Lebanon, TN 37087
                                                (615) 444-3900-Phone
                                                (615) 443-4503-Fax
                                                bkruptcy@leeandlee.com

                                   CERTIFICATE OF SERVICE

       I, Robert Evans Lee, hereby certify that a true and exact copy of the foregoing instrument has
been delivered through Electronic Case Filing to, Steven Lefkovitz, Debtor’s Attorney, 618 Church
St. STE 410, Nashville, TN 37219; Chapter 12, Trustee, Henry E. Hildebrand, III, PO Box
340019, Nashville, TN 37203-0019 and to the Assistant U. S. Trustee, Customs House, Suite 318,
701 Broadway, Nashville, TN 37203-3946; all on this the 15th day of July 2019.

                                                /s/ Robert Evans Lee
                                                Robert Evans Lee




Case 3:19-bk-04188         Doc 8     Filed 07/15/19 Entered 07/15/19 14:05:26                Desc Main
                                     Document      Page 1 of 1
